DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot in light of new grounds of rejection made below.
For at least above mentioned reasons, the rejection is deemed proper and considered final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 5, 8-10, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (US 2021/0098421; hereinafter Wu). 

    PNG
    media_image1.png
    423
    1039
    media_image1.png
    Greyscale

Fig 1A_Edited

providing a carrier (TC; Fig 1A; ¶ [0020]), a first patterned circuit layer (112; Fig 1A; ¶ [0022]) and a first dielectric layer (114; Fig 1A; ¶ [0022]) covering the first patterned circuit layer (112; Fig 1A; ¶ [0022]) and the carrier (TC; Fig 1A; ¶ [0020]) being formed on the carrier;
forming a flat structure layer (112; Fig 1A/ Flat structure layer; Fig 1A_edited) on the first dielectric layer (114; Fig 1A; ¶ [0022]), wherein the flat structure layer (112; Fig 1A/ Flat structure layer; Fig 1A_edited) comprises a plurality of flat structure portions (Flat structure portions; Fig 1A_edited; ¶ [0024]) separated from each other (Fig 1A_edited);
forming a second dielectric layer (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited) on the first dielectric layer (114; Fig 1A; ¶ [0022]) to cover the flat structure layer (112; Fig 1A/ Flat structure layer; Fig 1A_edited) and a portion of the first dielectric layer (114; Fig 1A; ¶ [0022]);
forming a second patterned circuit layer (112; Fig 1A) on the second dielectric layer  (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited), the second patterned circuit layer comprising a plurality of pads (112t; Fig 1A; Pads; Fig 1A_edited), wherein an orthographic projection (Fig 1A_edited) of each of the plurality of flat structure portions (Flat structure portions; Fig 1A_edited; ¶ [0024]) of the flat structure layer on the carrier overlaps orthographic projections (Fig 1A_edited) of at least two of the pads (112t; Fig 1A; Pads; Fig 1A_edited) on the carrier;

forming a molding compound (140; Fig 1C; ¶ [0031]) to cover the second dielectric layer (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited) and encapsulate the chips (130; Fig 1A; ¶ [0025]/ 330; Fig 12; ¶ [0105]) and the pads (112t; Fig 1A; Pads; Fig 1A_edited).

Regarding claim 2, Figs 1A-1C, 12 and Fig 1A_edited of Wu discloses before forming the flat structure layer (112; Fig 1A/ Flat structure layer; Fig 1A_edited) on the first dielectric layer (114; Fig 1A; ¶ [0022]) forming at least one first opening (¶ [0022]) on the first dielectric layer (114; Fig 1A; ¶ [0022]), wherein the at least one first opening exposes a portion of the first patterned circuit layer (112; Fig 1A; ¶ [0022]);
forming at least one first conductive via (112; Fig 1A; ¶ [0022]) in the at least one first opening, wherein the at least one first conductive via is electrically connected (Fig 1A) to the first patterned circuit layer (112; Fig 1A; ¶ [0022]);
after forming the second dielectric layer (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited) to cover the flat structure layer (112; Fig 1A/ Flat structure layer; Fig 1A_edited) and before forming the second patterned circuit layer (112; Fig 1A) on the second dielectric layer, forming at least one second opening (Fig 1A; ¶ [0022]) on the second dielectric layer, wherein the at least one second opening exposes (Fig 1A) a portion of the flat structure layer (112; Fig 1A/ Flat structure layer; Fig 1A_edited); and
forming at least one second conductive via (112; Fig 1A; ¶ [0022]) in the at least one second opening (Fig 1A; ¶ [0022]), wherein the at least one second conductive via 

Regarding claim 3, Figs 1A-1C, 12 and Fig 1A_edited of Wu discloses at least one of the flat structure portions (Flat structure portions; Fig 1A_edited; ¶ [0024]) is electrically connected (Fig 1A) to the at least one first conductive via (112; Fig 1A; ¶ [0022]) and the at least one second conductive via (112; Fig 1A; ¶ [0022]) and the chips (130; Fig 1A; ¶ [0025]/ 330; Fig 12; ¶ [0105]) are electrically connected to the at least one second conductive via (112; Fig 1A; ¶ [0022]) through the pads (112t; Fig 1A; Pads; Fig 1A_edited).

Regarding claim 5, Figs 1A-1C, 12 and Fig 1A_edited of Wu discloses after forming the second patterned circuit layer (112; Fig 1A) on the second dielectric layer (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited) and before disposing the chips (130; Fig 1A; ¶ [0025]/ 330; Fig 12; ¶ [0105]) on the pads (112t; Fig 1A; Pads; Fig 1A_edited), forming a surface finish layer (114t; Fig 1A; ¶ [0025]) on the second patterned circuit layer.

Regarding claim 8, Figs 1A-1C, 12 and Fig 1A_edited of Wu discloses a chip package structure comprising:
a carrier (TC; Fig 1A; ¶ [0020]);
a first patterned circuit layer (112; Fig 1A; ¶ [0022]), disposed on the carrier (TC; Fig 1A; ¶ [0020]);

a flat structure layer (112; Fig 1A/ Flat structure layer; Fig 1A_edited) disposed on the first dielectric layer (114; Fig 1A; ¶ [0022]), wherein the flat structure layer (112; Fig 1A/ Flat structure layer; Fig 1A_edited) comprises a plurality of flat structure portions (Flat structure portions; Fig 1A_edited; ¶ [0024]) separated from each other (Fig 1A_edited);
a second dielectric layer (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited) disposed on the first dielectric layer (114; Fig 1A; ¶ [0022]) to cover the flat structure layer (112; Fig 1A/ Flat structure layer; Fig 1A_edited) and a portion of the first dielectric layer (114; Fig 1A; ¶ [0022]);
a second patterned circuit layer (112; Fig 1A) disposed on the second dielectric layer  (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited), comprising a plurality of pads (112t; Fig 1A; Pads; Fig 1A_edited), wherein an orthographic projection (Fig 1A_edited) of each of the plurality of flat structure portions (Flat structure portions; Fig 1A_edited; ¶ [0024]) of the flat structure layer on the carrier overlaps orthographic projections (Fig 1A_edited) of at least two of the pads (112t; Fig 1A; Pads; Fig 1A_edited) on the carrier;
a plurality of chips (130; Fig 1A; ¶ [0025]/ 330; Fig 12; ¶ [0105]) on the pads (112t; Fig 1A; Pads; Fig 1A_edited); and
a molding compound (140; Fig 1C; ¶ [0031]) covering the second dielectric layer (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited) and encapsulating the chips (130; 

Regarding claim 9, Figs 1A-1C, 12 and Fig 1A_edited of Wu discloses at least one first conductive via (112; Fig 1A; ¶ [0022]), the first dielectric layer (114; Fig 1A; ¶ [0022]) having at least one first opening (¶ [0022]), the at least one first conductive via (112; Fig 1A; ¶ [0022]) being disposed in the at least one first opening wherein the at least one first conductive via is electrically connected to the first patterned circuit layer (112; Fig 1A; ¶ [0022]); and 
at least one second conductive via (112; Fig 1A; ¶ [0022]), the second dielectric layer (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited) having at least one second opening (Fig 1A; ¶ [0022]), the at least one second conductive via being disposed in the at least one second opening, wherein the at least one second conductive via is electrically connected (Fig 1A) to the flat structure layer (112; Fig 1A/ Flat structure layer; Fig 1A_edited).

Regarding claim 10, Figs 1A-1C, 12 and Fig 1A_edited of Wu discloses at least one of the flat structure portions (Flat structure portions; Fig 1A_edited; ¶ [0024]) is electrically connected (Fig 1A) to the at least one first conductive via (112; Fig 1A; ¶ [0022]) and the at least one second conductive via (112; Fig 1A; ¶ [0022]) and the chips (130; Fig 1A; ¶ [0025]/ 330; Fig 12; ¶ [0105]) are electrically connected to the at least one second conductive via (112; Fig 1A; ¶ [0022]) through the pads (112t; Fig 1A; Pads; Fig 1A_edited).


Regarding claim 15, Figs 1A-1C, 12 and Fig 1A_edited of Wu discloses a chip package structure comprising:
a carrier (TC; Fig 1A; ¶ [0020]);
a first patterned circuit layer (112; Fig 1A; ¶ [0022]), disposed on the carrier (TC; Fig 1A; ¶ [0020]);
a first dielectric layer (114; Fig 1A; ¶ [0022]) covering the first patterned circuit layer (112; Fig 1A; ¶ [0022]) and the carrier (TC; Fig 1A; ¶ [0020]);
a flat structure layer (112; Fig 1A/ Flat structure layer; Fig 1A_edited) disposed on the first dielectric layer (114; Fig 1A; ¶ [0022]);
a second dielectric layer (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited) disposed on the first dielectric layer (114; Fig 1A; ¶ [0022]) to cover the flat structure layer (112; Fig 1A/ Flat structure layer; Fig 1A_edited) and a portion of the first dielectric layer (114; Fig 1A; ¶ [0022]);
a second patterned circuit layer (112; Fig 1A) disposed on the second dielectric layer  (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited), comprising a plurality of pads (112t; Fig 1A; Pads; Fig 1A_edited), wherein an orthographic projection (Fig 1A_edited) of flat structure layer (112; Fig 1A/ Flat structure layer; Fig 1A_edited) on the carrier overlaps and is equal (Fig 1A) to orthographic projection of the pads (112t; Fig 1A; Pads; Fig 1A_edited) on the carrier;

a molding compound (140; Fig 1C; ¶ [0031]) covering the second dielectric layer (114; Fig 1A/ Second Dielectric layer; Fig 1A_edited) and encapsulating the chips (130; Fig 1A; ¶ [0025]/ 330; Fig 12; ¶ [0105]) and the pads (112t; Fig 1A; Pads; Fig 1A_edited).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2021/0098421; hereinafter Wu) as applied to claim 1 and further in view of Kim et al (US 2017/0092824; hereinafter Kim).
Regarding claim 6, Wu does not expressly disclose the chips comprise atleast one red micro light-emitting element, at least one green micro light emitting element and at least one blue micro light-emitting element.
In the same field of endeavor, Kim discloses a light emitting device or chip package can comprise red LED chip, green LED chip and blue LED chip ( [0051)).
Accordingly it would have been obvious to the person in the ordinary skill in the


Regarding claim 13, Wu does not expressly disclose the chips comprise atleast one red micro light-emitting element, at least one green micro light emitting element and at least one blue micro light-emitting element.
In the same field of endeavor, Kim discloses a light emitting device or chip package can comprise red LED chip, green LED chip and blue LED chip ( [0051)).
Accordingly it would have been obvious to the person in the ordinary skill in the
art before the effective filing date of the invention such that the chips comprise at least one red micro light-emitting element, at least one green micro light emitting element and at least one blue micro light-emitting element as taught by Kim in order to form a light emitting device that emits light of desired color and wavelength. (¶ [0051]).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2021/0098421; hereinafter Wu).
Regarding claim 7, Wu does not expressly disclose a coplanarity of the pads is less than 0.5 um.

range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 14, Wu does not expressly disclose a coplanarity of the pads is less than 0.5 um.
However, the ordinary artisan would have recognized the coplanarity of the pads to be a result effective variable affecting the mounting of the chips to the pad efficiently. Thus, it would have been obvious to vary the coplanarity of the pads within the claimed
range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al (US 2021/0098354: the prior art discloses different conductive layers/dielectric layers comprising vias and chip disposed on the conductive layers)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/RATISHA MEHTA/Primary Examiner, Art Unit 2895